United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 30, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-10208
                         Summary Calendar


MATILDE R. OLIVAS,

                                    Plaintiff-Appellant,

versus

CORRECTIONAL CORPORATION OF AMERICA,

                                    Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 4:04-CV-511
                      --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Matilde R. Olivas appeals the district court’s grant of

summary judgment on his 42 U.S.C. § 1983 claim against the

Correctional Corporation of America (“CCA”).   As Olivas did not

brief his state law claim against CCA on appeal, it is abandoned.

See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993);

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,

748 (5th Cir. 1987).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-10208
                                 -2-

     We review the grant of a motion for summary judgment de

novo.   Cousin v. Small, 325 F.3d 627, 637 (5th Cir. 2003).

Contrary to Olivas’s argument, CCA may not be held liable on a

theory of respondeat superior.   See Monell v. Dep’t of Social

Servs., 436 U.S. 658, 691 (1978).   Olivas also argues that CCA’s

dental care policy resulted in him receiving inadequate treatment

for his injury.   Olivas has not submitted evidence sufficient to

demonstrate that the injury should have been treated as a medical

emergency or that the treatment he received constituted

deliberate indifference to his serious medical needs.     See

Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).     Further,

Olivas does not show substantial harm related to the delay.      See

Mayweather v. Foti, 958 F.2d 91, 91 (5th Cir. 1992).    Therefore,

summary judgment was proper in the instant case because Olivas

has not established that an official policy or custom caused a

constitutional violation.   See Piotrowski v. City of Houston, 237

F.3d 567, 578 (5th Cir. 2001).

     Accordingly, the judgment is AFFIRMED.